Filing Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 1 of 33
       # 130392535   E-Filed 07/09/2021 06:33:11 PM


                 IN THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                         IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        JEFFREY COHEN,

               Plaintiff,
                                                                                       Case No.
        v.
                                                                                       JURY TRIAL DEMANDED
        CAVALRY PORTFOLIO SERVICES, LLC,

                                                                                       INJUNCTIVE RELIEF SOUGHT
              Defendant.
        _______________________________________/

                                                             COMPLAINT

               Plaintiff Jeffrey Cohen (“Plaintiff”) sues Defendant Cavalry Portfolio Services, LLC

        (“Defendant”) for violations the Florida Consumer Collection Practices Act (“FCCPA”) and the

        Fair Debt Collection Practices Act (“FDCPA”)

                                                 JURISDICTION AND VENUE

               1.         This Court has subject matter jurisdiction over Plaintiff and Defendant

        (collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court

        and, thus, venue and jurisdiction are proper.

               2.         This Court has personal jurisdiction over Defendant because Defendant is

        operating, present, and/or doing business within this jurisdiction and because the complained of

        conduct of Defendant occurred within Miami-Dade County, Florida.

               3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

        exclusive of costs, interest, and attorneys’ fees, and is otherwise within this Court’s jurisdiction.

               4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

        et seq., the cause of action alleged below arose in Miami-Dade County Florida.


                                                                                                                        PAGE | 1 of 7
                                            LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                    110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                              www.JibraelLaw.com
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 2 of 33




                                                             PARTIES

           5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Miami-

   Dade County, Florida.

           6.         Defendant is a Delaware Limited Liability Company, with its principal place of

   business located in Valhalla NY 10595.

                                             DEMAND FOR JURY TRIAL

           7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                               FACTUAL ALLEGATIONS

           8.         On a date better known by Defendant, Defendant began attempting to collect a debt

   (the “Consumer Debt”) from Plaintiff.

           9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

   from a transaction between the creditor of the Consumer Debt, CitiBank NA, and Plaintiff

   involving an unsecured line of credit for the personal use of Plaintiff. (the “Subject Service”).

           10.        The Subject Service was primarily for personal, family, or household purposes.

           11.        Defendant is a business entity engaged in the business of soliciting consumer debts

   for collection.

           12.        Defendant is a business entity engaged in the business of collecting consumer debts.

           13.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

   owed or due or asserted to be owed or due another.

           14.        Defendant is registered with the Florida Office of Financial Regulation as a

   “Consumer Collection Agency.”

           15.        Defendant’s “Consumer Collection Agency” license number is CCA9902186.




                                                                                                                    PAGE | 2 of 7
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 3 of 33




          16.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

   Administrative Code.

          17.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

   Defendant does maintain, are current to within one week of the current date.

          18.      Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

          19.      Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

          20.      On a date better known by Defendant, Defendant transmitted Plaintiff’s personal

   information to a third-party (the “Third-Party”).

          21.      The personal information Defendant transmitted to the Third-Party included, but

   was not limited to: [1] Plaintiff’s name; [2] Plaintiff’s address; [3] the existence of the Consumer

   Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

   was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

   [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

   (collectively, the “Transmitted Information”).

          22.      The Third-Party, of whom Defendant transmitted Plaintiff’s personal information

   to, complied Plaintiff’s personal information and prepared a letter that was to be sent to Plaintiff

   in an attempt to collect the Consumer Debt.

          23.      The Transmitted Information affected Plaintiff’s reputation. For example, the

   transmission of such information affected Plaintiff’s reputation regarding the repayment of debts,

   Plaintiff’s reputation of truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation

   regarding trustworthiness.

          24.      Defendant’s transmission of Plaintiff’s personal information to the Third-Party was

   a communication in connection with the collect of the Consumer Debt.

                                                                                                                 PAGE | 3 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 4 of 33




          25.      In addition to transmitting Plaintiff’s personal information to the Third-Party,

   Defendant also transmitted Plaintiff’s personal information to other third-party entities in

   connection with the collection of the Consumer Debt. Defendant transmitted such information to

   these other third-party entities by, including but not limited to: [1] utilizing “skip trace” services;

   [2] utilizing bankruptcy, SCRA, probate, and other “scrubbing” services; and [3] utilizing

   independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

          26.      On a date better known by Defendant, Defendant sent the letter prepared and/or

   complied by the Third-Party to Plaintiff, of which was internally dated December 24, 2020, (the

   “Collection Letter”) in an attempt to collect the Consumer Debt.

          27.      Attached as Exhibit “A” is a copy of Collection Letter.

          28.      Defendant’s transmission of Plaintiff’s personal information to the Third-Party is

   an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

   Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

   of the Hunstein opinion is attached as Exhibit “B”).

          29.      The Collection Letter contains a bar code and/or Quick Response (“QR”) code, of

   which are indicative of Defendant’s use of the Third-Party to prepare, print, package, compile,

   and/or otherwise send the Collection Letter.

          30.      For Defendant to maintain a valid consumer collection agency license with the

   Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

   from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC’s) debt

   collector methods to be in compliance with both the FDCPA and FCCPA.

          31.      Defendant knew that the Transmitted Information constituted an unlawful

   transmission of Plaintiff’s personal information in violation of § 1692c(b) of the FDCPA.

                                                                                                                 PAGE | 4 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 5 of 33




          32.      The Third-Party did not have any legitimate need for the Transmitted Information,

   as the Transmitted Information constituted an unlawful transmission of Plaintiff’s personal

   information in violation of § 1692c(b) of the FDCPA.

                                               COUNT 1
                                     VIOLATION OF 15 U.S.C. § 1692c(b)

          33.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

          34.      Pursuant to § 1692c(b) of the FDCPA, “a debt collector may not communicate, in

   connection with the collection of any debt, with any person other than the consumer, his attorney,

   a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

   creditor, or the attorney of the debt collector.” 15 U.S.C. 1692c(b) (emphasis added).

          35.      As set forth above, Defendant’s transmission of Plaintiff’s personal information to

   the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

   LEXIS 11648 (“[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

   under Article III and (2) that the debt collector's transmittal of the consumer's personal information

   to its dunning vendor constituted a communication ‘in connection with the collection of any debt’

   within the meaning of § 1692c(b).”) Accordingly, Defendant violated § 1692c(b) of the FDCPA

   when it transmitted Plaintiff’s personal information to the Third-Party.

          36.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

   against Defendant, awarding Plaintiff the following relief:

                   (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                   (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                   (c)       Any other relief that this Court deems appropriate under the circumstances.
                                                    COUNT 2
                                VIOLATION OF FLA. STAT. § 559.72(5)

          37.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.
                                                                                                                 PAGE | 5 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 6 of 33




          38.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

   shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

   debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

   the other person does not have a legitimate business need for the information or that the

   information is false.” Fla Stat. § 559.72(5) (emphasis added).

          39.      As set forth above, Defendant unlawfully transmitted Plaintiff’s personal

   information, by and through the Transmitted Information, to the Third-Party, whereby said

   transmitted information affective Plaintiff’s reputation because the Third-Party did not have any

   legitimate need for unlawfully transmitted personal information of Plaintiff.

          40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

   against Defendant, awarding Plaintiff the following relief:

                   (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                   (b)       An injunction prohibiting Defendant from engaging in further collection
                             activities directed at Plaintiff that are in violation of the FCCPA;

                   (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                   (d)       Any other relief that this Court deems appropriate under the circumstances.

                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                 PAGE | 6 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 7 of 33




        DATED: July 9, 2021
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               THE LAW OFFICES OF JIBRAEL S. HINDI
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540




                                                                                                               PAGE | 7 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 8 of 33




                       EXHIBIT “A”
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 9 of 33
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 10 of 33




                        EXHIBIT “B”
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 11 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 1 of 23



                                                                           [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 19-14434
                             ________________________

                      D.C. Docket No. 8:19-cv-00983-TPB-TGW



   RICHARD HUNSTEIN,

                                                                  Plaintiff - Appellant,

                                        versus

   PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                                Defendant - Appellee.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                    (April 21, 2021)

   Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

   NEWSOM, Circuit Judge:

         This appeal presents an interesting question of first impression under the

   Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 12 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 2 of 23



   federal statutes these days, requires us first to consider whether our plaintiff has

   Article III standing.

         The short story: A debt collector electronically transmitted data concerning

   a consumer’s debt—including his name, his outstanding balance, the fact that his

   debt resulted from his son’s medical treatment, and his son’s name—to a third-

   party vendor. The third-party vendor then used the data to create, print, and mail a

   “dunning” letter to the consumer. The consumer filed suit alleging that, in sending

   his personal information to the vendor, the debt collector had violated 15 U.S.C. §

   1692c(b), which, with certain exceptions, prohibits debt collectors from

   communicating consumers’ personal information to third parties “in connection

   with the collection of any debt.” The district court rejected the consumer’s reading

   of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold

   matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

   under Article III, and, on the merits, whether the debt collector’s communication

   with its dunning vendor was “in connection with the collection of any debt.”

         We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in

   fact under Article III and (2) that the debt collector’s transmittal of the consumer’s

   personal information to its dunning vendor constituted a communication “in

   connection with the collection of any debt” within the meaning of § 1692c(b).




                                              2
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 13 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 3 of 23



   Accordingly, we reverse the judgment of the district court and remand for further

   proceedings.

                                            I

         Congress enacted the FDCPA “to eliminate abusive debt collection practices

   by debt collectors” and “to protect consumers against debt collection abuses.” 15

   U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled “Communication

   with third parties,” provides that—

         Except as provided in section 1692b of this title, without the prior
         consent of the consumer given directly to the debt collector, or the
         express permission of a court of competent jurisdiction, or as
         reasonably necessary to effectuate a postjudgment judicial remedy, a
         debt collector may not communicate, in connection with the collection
         of any debt, with any person other than the consumer, his attorney, a
         consumer reporting agency if otherwise permitted by law, the creditor,
         the attorney of the creditor, or the attorney of the debt collector.

   15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—

   governs the manner in which a debt collector may communicate “with any person

   other than the consumer for the purpose of acquiring location information.” 15

   U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

   communicating with anyone other than the consumer “in connection with the

   collection of any debt,” subject to several carefully crafted exceptions—some

   enumerated in § 1692c(b), and others in § 1692b.

         Richard Hunstein incurred a debt to Johns Hopkins All Children’s Hospital

   arising out of his son’s medical treatment. The hospital assigned the debt to
                                            3
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 14 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 4 of 23



   Preferred Collections & Management Services, Inc. for collection. Preferred in

   turn hired Compumail, a California-based commercial mail vendor, to handle the

   collection. Preferred electronically transmitted to Compumail certain information

   about Hunstein, including, among other things: (1) his status as a debtor, (2) the

   exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt

   concerned his son’s medical treatment, and (5) his son’s name. Compumail used

   that information to generate and send a dunning letter to Hunstein.

          Hunstein filed a complaint, alleging violations of both the FDCPA, see 15

   U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

   see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein’s

   action for failure to state a claim, concluding that he hadn’t sufficiently alleged that

   Preferred’s transmittal to Compumail violated § 1692c(b) because it didn’t qualify

   as a communication “in connection with the collection of a[ny] debt.” 1




   1
     The district court held for the same reason that Hunstein had not stated a claim for a violation
   of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein’s
   state law claim. Hunstein’s appeal addresses only the portion of his complaint relating to
   § 1692c(b).

                                                    4
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 15 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 5 of 23



          Hunstein appealed, and we requested supplemental briefing on the question

   whether he had Article III standing to sue, which we now consider along with the

   merits.2

                                                   II

          First things first. Because standing implicates our subject matter

   jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.

   v. Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998). Article III of the

   Constitution grants federal courts “judicial Power” to resolve “Cases” and

   “Controversies.” U.S. Const. art. III, §§ 1–2. This case-or-controversy

   requirement, which has been construed to embody the doctrine of standing,

   “confines the federal courts to a properly judicial role.” Spokeo, Inc. v. Robins,

   136 S. Ct. 1540, 1547 (2016). The “irreducible constitutional minimum” of Article

   III standing entails three elements: injury in fact, causation, and redressability.

   Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–561 (1992).

          Hunstein’s appeal involves the first element, injury in fact, which consists of

   “an invasion of a legally protected interest” that is both “concrete and

   2
     Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
   novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (11th Cir. 2019). “We
   review the decision to dismiss Plaintiff’s complaint pursuant to Rule 12(b)(6) de novo, applying
   the same standard as the district court.” Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
   F.3d 1264, 1268 (11th Cir. 2019). Accepting the complaint’s allegations as true and construing
   the facts in the light most favorable to Hunstein, “the relevant inquiry is whether Plaintiff has
   stated a ‘plausible claim for relief’ under the FDCPA.” Id. (quoting Ashcroft v. Iqbal, 556 U.S.
   662, 679 (2009)).

                                                   5
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 16 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 6 of 23



   particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at

   560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964

   F.3d 990 (11th Cir. 2020), a case involving the FDCPA, we reiterated that “[e]ach

   subsidiary element of injury—a legally protected interest, concreteness,

   particularization, and imminence—must be satisfied.” Id. at 996–97. The standing

   question here implicates the concreteness sub-element.

         A plaintiff can meet the concreteness requirement in any of three ways.

   First, he can allege a tangible harm—a category that is “the most obvious and

   easiest to understand” and that includes, among other things, physical injury,

   financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,

   979 F.3d 917, 926 (11th Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,

   Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a “risk of

   real harm.” Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury

   or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

   an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We

   consider each possibility in turn.

                                               A

         Hunstein doesn’t allege a tangible harm. The complaint contains no

   allegations of physical injury, financial loss, or emotional distress. Instead, the

   complaint (1) conclusorily asserts that “[i]f a debt collector ‘conveys information


                                               6
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 17 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 7 of 23



   regarding the debt to a third party—informs the third party that the debt exists or

   provides information about the details of the debt—then the debtor may well be

   harmed by the spread of this information,’” and (2) vaguely references the “known,

   negative effect that disclosing sensitive medical information to an unauthorized

   third-party has on consumers[.]” In his supplemental brief, Hunstein asks us to

   construe these assertions as allegations of emotional harm, arguing that he was

   “humiliated, embarrassed, and suffered severe anxiety[.]” But we have “repeatedly

   held that an issue not raised in the district court and raised for the first time in an

   appeal will not be considered by this court.” Access Now, Inc. v. Sw. Airlines Co.,

   385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted). Hunstein thus

   cannot establish standing on the basis of a tangible harm.

                                               B

         Nor can Hunstein demonstrate standing by the second route—showing a

   “risk of real harm.” “[W]hile very nearly any level of direct injury is sufficient to

   show a concrete harm, the risk-of-harm analysis entails a more demanding

   standard—courts are charged with considering the magnitude of the risk.”

   Muransky, 979 F.3d at 927. “Factual allegations that establish a risk that is

   substantial, significant, or poses a realistic danger will clear this bar[.]” Id. at 933.

   Put slightly differently, to constitute injury in fact, the “threatened injury must be

   certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013).


                                               7
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 18 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 8 of 23



   Again, Hunstein alleges only that a debtor “may well be harmed by the spread” of

   the sort of information at issue here. That vague allegation falls short of a risk that

   is “substantial, significant, or poses a realistic danger,” Muransky, 979 F.3d at 933,

   or is “certainly impending,” Clapper, 568 U.S. at 409.

                                             C

         We thus consider whether Hunstein can show standing in the third manner—

   through a statutory violation. “[T]he violation of a procedural right granted by

   statute can be sufficient in some circumstances to constitute injury in fact,” such

   that “a plaintiff . . . need not allege any additional harm beyond the one Congress

   has identified.” Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining

   whether a statutory violation confers Article III standing, we should consider

   “history and the judgment of Congress.” Id.

                                              1

         Starting with history, we can discern a concrete injury where “intangible

   harm has a close relationship to a harm that has traditionally been regarded as

   providing a basis for a lawsuit in English or American courts.” Id. Put differently,

   we look to “whether the statutory violation at issue led to a type of harm that has

   historically been recognized as actionable.” Muransky, 979 F.3d at 926.

   Muransky explains that the “fit between a new statute and a pedigreed common-




                                              8
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 19 of 33
             USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 9 of 23



   law cause of action need not be perfect, but we are called to consider at a minimum

   whether the harms match up between the two.” Id.

          For more than a century, invasions of personal privacy have been regarded

   as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New

   England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153 Mo.

   App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).

   By 1977, the Restatement (Second) noted that “the existence of a right of privacy

   is now recognized in the great majority of the American jurisdictions that have

   considered the question.” Restatement (Second) of Torts § 652A cmt. a. (Am. Law

   Inst. 1977).

         More particularly, the term “invasion of privacy” comprises an identifiable

   family of common-law torts—including, most relevantly here, “public disclosure

   of private facts.” Invasion of Privacy, Black’s Law Dictionary 952 (10th ed.

   2014). It is hornbook law that “[o]ne who gives publicity to a matter concerning

   the private life of another is subject to liability to the other for invasion of his

   privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

   reasonable person, and (b) is not of legitimate concern to the public.” Restatement

   (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and

   Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

   has recognized “the individual interest in avoiding disclosure of personal matters”


                                               9
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 20 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 10 of 23



   and has recognized that “both the common law and the literal understandings of

   privacy encompass the individual’s control of information concerning his or her

   person.” United States Dep’t of Justice v. Reporters Comm. for Freedom of the

   Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

         Having established the historical pedigree of invasion-of-privacy torts—in

   particular, the sub-species applicable to the public disclosure of private facts—we

   next consider whether Preferred’s alleged statutory violation is sufficiently

   analogous. Notably, the FDCPA’s statutory findings explicitly identify “invasions

   of individual privacy” as one of the harms against which the statute is directed. 15

   U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

   has sued here expressly prohibits a debt collector from “communicat[ing]” with

   any but a few persons or entities “in connection with the collection of any debt.”

   Id. § 1692c(b). Although § 1692c(b) isn’t identical in all respects to the invasion-

   of-privacy tort, we have no difficulty concluding that it bears “a close relationship

   to a harm that has traditionally been regarded as providing a basis for a lawsuit in

   English or American courts.” Spokeo, 136 S. Ct. at 1549.

         Perry v. Cable News Network, Inc., 854 F.3d 1336 (11th Cir. 2017), strongly

   supports that conclusion. Perry concerned a plaintiff’s allegations that CNN

   divulged his news-viewing history to a third-party in violation of the Video

   Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                             10
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 21 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 11 of 23



   to privacy in general and, more particularly, the privacy interest implicated by the

   VPPA—the interest in preventing the disclosure of personal information—the

   Court in Perry concluded that the statutory violation of the VPPA constituted a

   cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762–63).

   Hunstein’s allegations closely resemble those in Perry. The VPPA prohibits “[a]

   video tape service provider [from] knowingly disclos[ing], to any person,

   personally identifiable information concerning any consumer of such provider.”

   18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt

   collector from “communicat[ing], in connection with the collection of any debt,

   with any person other than the consumer[.]” §1692c(b). The two statutes thus

   share a common structure—A may not share information about B with C. Because

   we find Perry’s reasoning persuasive and analogous, we adopt it here.

         Our decision in Trichell does not require a contrary conclusion. That case

   addressed a claim under a different FDCPA provision, § 1692e, which states that a

   “debt collector may not use any false, deceptive, or misleading representation or

   means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The

   plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

   and in assessing their claims’ pedigree, we determined that the “closest historical

   comparison is to causes of action for fraudulent or negligent misrepresentation.”

   964 F.3d at 998. Canvassing the common-law history of those torts, we held that


                                             11
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 22 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 12 of 23



   the plaintiffs’ claims lacked the necessary “close relationship” to them. Id. at 997–

   98. That conclusion is entirely consistent with our holding here that Hunstein has

   standing to sue under a different FDCPA provision. Hunstein’s claim, unlike the

   Trichell plaintiffs’, arises under § 1692c(b) and bears a close relationship to a

   common-law tort.

                                             2

          Although it presents a closer question, we conclude that “the judgment of

   Congress” also favors Hunstein. Congress, of course, expresses its “judgment” in

   only one way—through the text of duly enacted statutes. Even assuming that

   § 1692c(b) does not clearly enough express Congress’s judgment that injuries of

   the sort that Hunstein alleges are actionable, here Congress went further to

   “explain itself.” Huff, 923 F.3d at 466. In particular, as already noted, in a section

   of the FDCPA titled “Congressional findings and declaration of purpose,”

   Congress identified the “invasion[] of individual privacy” as one of the harms

   against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

   sufficient.

          It’s true that we pointed in Trichell to the FDCPA’s language that a person

   may recover “any actual damage sustained by such person as a result of” an

   FDCPA violation and “such additional damages as the court may allow,” 15

   U.S.C. § 1692k(a), as evidence of Congress’s judgment that violations of a


                                             12
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 23 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 13 of 23



   different provision—§ 1692e—do not ipso facto constitute a concrete injury.

   Trichell, 964 F.3d at 1000. We don’t read § 1692k(a), though, as categorically

   limiting the class of FDCPA plaintiffs to those with actual damages—particularly

   where, as here, the FDCPA’s statutory findings expressly address the very harm

   alleged—an “invasion[] of individual privacy.” 15 U.S.C. § 1692(a).

                                          * * *

         Because (1) § 1692c(b) bears a close relationship to a harm that American

   courts have long recognized as cognizable and (2) Congress’s judgment indicates

   that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein

   has the requisite standing to sue.

                                            III

         Having determined that Hunstein has standing to sue under § 1692c(b), we

   now consider the merits of his case. Recall that § 1692c(b) states that, subject to

   several exceptions, “a debt collector may not communicate, in connection with the

   collection of any debt,” with anyone other than the consumer. 15 U.S.C.

   § 1692c(b). The parties agree that Preferred is a “debt collector,” that Hunstein is a

   “consumer,” and that the alleged debt at issue here was a “consumer debt,” all

   within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred’s

   transmittal of Hunstein’s personal information to Compumail constitutes a




                                            13
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 24 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 14 of 23



   “communication” within the meaning of the statute.3 Accordingly, the sole

   question before us is whether Preferred’s communication with Compumail was “in

   connection with the collection of any debt,” such that it violates §1692c(b).

   Hunstein contends that the plain meaning of the phrase “in connection with the

   collection of any debt” and relevant precedents show that it was and does.

   Preferred, conversely, urges us to adopt a “factor-based analysis” that shows that, it

   says, its communication with Compumail was not “in connection with the

   collection of any debt.”

          We begin with the plain meaning of the phrase “in connection with” and its

   cognate word, “connection.” Dictionaries have adopted broad definitions of both.

   Webster’s Third defines “connection” to mean “relationship or association.”

   Connection, Webster’s Third International Dictionary at 481 (1961), and the

   Oxford Dictionary of English defines the key phrase “in connection with” to mean

   “with reference to [or] concerning,” In Connection With, Oxford Dictionary of

   English at 369 (2010). Usage authorities further explain that the phrase “in




   3
    Section 1692a(2) defines communication as “the conveying of information regarding a debt
   directly or indirectly to any person through any medium.” 15 U.S.C. § 1692a(2).

                                                14
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 25 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 15 of 23



   connection with” is “invariably a vague, loose connective.” Bryan A. Garner,

   Garner’s Dictionary of Legal Usage 440 (3d ed. 2011).

         Preferred’s transmittal to Compumail included specific details regarding

   Hunstein’s debt: Hunstein’s status as a debtor, the precise amount of his debt, the

   entity to which the debt was owed, and the fact that the debt concerned his son’s

   medical treatment, among other things. It seems to us inescapable that Preferred’s

   communication to Compumail at least “concerned,” was “with reference to,” and

   bore a “relationship [or] association” to its collection of Hunstein’s debt. We thus

   hold that Hunstein has alleged a communication “in connection with the collection

   of any debt” as that phrase is commonly understood.

         Preferred resists that conclusion on three different grounds, which we

   address in turn.

                                            A

         First, Preferred relies on our interpretation of another FDCPA provision,

   § 1692e, to argue that communications “in connection with the collection of any

   debt” necessarily entail a demand for payment. In relevant part, § 1692e states that

   “[a] debt collector may not use any false, deceptive, or misleading representation

   or means in connection with the collection of any debt.” 15 U.S.C. § 1692e

   (emphasis added). In the line of cases interpreting the meaning of “in connection

   with the collection of any debt” in § 1692e, we have focused on the language of the


                                            15
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 26 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 16 of 23



   underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,

   for instance, in concluding that a law firm’s letter to a consumer was “in

   connection with the collection of any debt” within the meaning of § 1692e, we

   emphasized that the letter expressly stated that the firm was attempting to collect a

   debt and was acting as a debt collector, demanded full and immediate payment,

   and threatened to add attorneys’ fees to the outstanding balance if the debtors

   didn’t pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres v.

   McCalla Raymer, LLC, we held that a collection letter constituted a

   “communication in connection with the collection of a[ny] debt” under § 1692e for

   similar reasons. Quoting the letter, we emphasized “that it is ‘for the purpose of

   collecting a debt;’ it refers in two additional paragraphs to ‘collection efforts;’ it

   states that collections efforts will continue and that additional attorneys’ fees and

   costs will accrue; it states the amount of the debt and indicates that it must be paid

   in certified funds; and it gives the name of the creditor and supplies the law firm’s

   phone number in the paragraph where it talks about payments.” 755 F.3d 1299,

   1301–03 (11th Cir. 2014).

         Relying on Caceres and Reese—both of which, again, addressed § 1692e—

   the district court here adopted the following test:

         When determining whether a communication was made in connection
         with the collection of a[ny] debt, the courts look to the language of the
         communication itself to ascertain whether it contains a demand for
         payment and warns of additional fees or actions if payment is not
                                              16
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 27 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 17 of 23



         tendered. Consequently, when determining whether the transmission
         of information to a third party constitutes a violation of the FDCPA, it
         is important to consider whether the communication makes an express
         or implied demand for payment.

         The district court’s conclusion that the phrase “in connection with the

   collection of any debt” necessarily entails a demand for payment defies the

   language and structure of § 1692c(b) for two separate but related reasons—neither

   of which applies to § 1692e. First, the demand-for-payment interpretation would

   render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

   as an initial matter the exceptions specified in § 1692c(b) itself: “[A] debt

   collector may not communicate, in connection with the collection of any debt, with

   any person other than the consumer, his attorney, a consumer reporting agency if

   otherwise permitted by law, the creditor, the attorney of the creditor, or the

   attorney of the debt collector[.]” 15 U.S.C. § 1692c(b) (emphasis added).

   Communications with four of the six excepted parties—a consumer reporting

   agency, the creditor, the attorney of the creditor, and the attorney of the debt

   collector—would never include a demand for payment. The same is true of the

   parties covered by § 1692b and, by textual cross-reference, excluded from

   § 1692c(b)’s coverage: “person[s] other than the consumer” with whom a debt

   collector might communicate “for the purpose of acquiring location information




                                             17
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 28 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 18 of 23



   about the consumer.” Id. § 1692b. A debt collector would presumably never make

   a demand for payment of a party matching that description.

         The upshot is that the phrase “in connection with the collection of any debt”

   in § 1692c(b) must mean something more than a mere demand for payment.

   Otherwise, Congress’s enumerated exceptions would be redundant. Under the

   district court’s demand-for-payment interpretation, Congress wouldn’t have

   needed to include exceptions for communications with consumer reporting

   agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

   providing a debtor’s location information; those communications would have been

   foreclosed ipso facto by the phrase “in connection with the collection of any debt.”

   It is a “cardinal principle of statutory construction” that “a statute ought, upon the

   whole, to be so construed that, if it can be prevented, no clause, sentence, or word

   shall be superfluous[.]” Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation

   marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:

   The Interpretation of Legal Texts 174 (2012) (“If possible, every word and every

   provision is to be given effect . . . . None should be ignored. None should

   needlessly be given an interpretation that causes it to duplicate another provision or

   to have no consequence.”). Because it is possible—and indeed, we think, more




                                             18
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 29 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 19 of 23



   natural—to interpret § 1692c(b) in a way that does not render most of its textually

   specified exceptions redundant, we will do so.

         Second, and relatedly, the district court’s interpretation renders yet another

   portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

   district court essentially interpreted “in connection with the collection of any debt”

   to mean “to collect any debt.” Under this interpretation, the key phrase “in

   connection with” has no independent meaning or force. But as just explained, we

   have a duty to “give effect, if possible, to every clause and word of a statute[.]”

   Duncan, 533 U.S. at 174.

         The district court seems to have been led astray by its reliance on decisions

   interpreting § 1692e, whose language and operation are different from

   § 1692c(b)’s in important respects. As a linguistic matter, § 1692e contains none

   of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in

   Reese or Caceres that, by reading a “demand for payment” gloss into § 1692e, we

   would render other portions of that statute redundant or meaningless. And as an

   operational matter, § 1692e—which prohibits “false, deceptive, or misleading

   representation or means in connection with the collection of any debt”—covers the

   sorts of claims that are brought by recipients of debt collectors’ communications—

   i.e., debtors. See Caceres, 755 F.3d at 1300–1301 (case brought by recipient of

   letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by


                                             19
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 30 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 20 of 23



   contrast, § 1692c(b), targets debt collectors’ “[c]ommunication with third parties,”

   not debtors. In the typical § 1692c(b) case, the debtor isn’t the recipient of the

   challenged communication. Linguistic differences aside, this practical operational

   difference undermines any argument that the meaning of the phrase “in connection

   with the collection of any debt” must necessarily be the same in § 1692c(b) as in §

   1692e.

                                             B

         Preferred separately urges us to adopt the holistic, multi-factoring balancing

   test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of

   Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

   confronting § 1692e’s “in connection with the collection of any debt” language to

   take into account the following seven considerations:

         (1) the nature of the relationship of the parties; (2) whether the
         communication expressly demanded payment or stated a balance due;
         (3) whether it was sent in response to an inquiry or request by the
         debtor; (4) whether the statements were part of a strategy to make
         payment more likely; (5) whether the communication was from a debt
         collector; (6) whether it stated that it was an attempt to collect a debt;
         and (7) whether it threatened consequences should the debtor fail to
         pay.

   Goodson, 600 F. App’x at 431. We decline Preferred’s invitation for two related

   reasons.

         First, and perhaps most obviously, Goodson and the cases that have relied on

   it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and
                                             20
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 31 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 21 of 23



   1692e differ both (1) linguistically, in that the former includes a series of

   exceptions that an atextual reading risks rendering meaningless, while the latter

   does not, and (2) operationally, in that they ordinarily involve different parties.

   Goodson’s seventh factor—whether the communication threatened consequences

   should the debtor fail to pay—illustrates this point. It makes little sense for a debt

   collector to threaten consequences should the debtor fail to pay in a

   communication that is not sent to the debtor himself.

         Second, we believe that in the context of § 1692c(b), the phrase “in

   connection with the collection of any debt” has a discernible ordinary meaning that

   obviates the need for resort to extratextual “factors.” All too often, multifactor

   tests—especially seven-factor tests like Goodson’s—obscure more than they

   illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

   collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

   activity. They are likelier to get it even from a broadly framed statutory language

   than from a judge-made gestalt.

                                              C

         Lastly, Preferred makes what we’ll call an “industry practice” argument. It

   contrasts what it says is the widespread use of mail vendors like Compumail and

   the relative dearth of FDCPA suits against them. More particularly, Preferred

   identifies cases involving mail vendors and emphasizes that none of them hold that


                                             21
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 32 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 22 of 23



   a debt collector’s mail vendor violated the FDCPA. True enough, but none of the

   cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

   certainly had no obligation to sua sponte determine whether the collectors’

   communications to their vendors violated § 1692c(b). That this is (or may be) the

   first case in which a debtor has sued a debt collector for disclosing his personal

   information to a mail vendor hardly proves that such disclosures are lawful.

         One final (and related) point: It’s not lost on us that our interpretation of

   § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

   We presume that, in the ordinary course of business, debt collectors share

   information about consumers not only with dunning vendors like Compumail, but

   also with other third-party entities. Our reading of § 1692c(b) may well require

   debt collectors (at least in the short term) to in-source many of the services that

   they had previously outsourced, potentially at great cost. We recognize, as well,

   that those costs may not purchase much in the way of “real” consumer privacy, as

   we doubt that the Compumails of the world routinely read, care about, or abuse the

   information that debt collectors transmit to them. Even so, our obligation is to

   interpret the law as written, whether or not we think the resulting consequences are

   particularly sensible or desirable. Needless to say, if Congress thinks that we’ve




                                             22
Case 1:21-cv-23090-JEM Document 1-2 Entered on FLSD Docket 08/26/2021 Page 33 of 33
            USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 23 of 23



   misread § 1692c(b)—or even that we’ve properly read it but that it should be

   amended—it can say so.

                                           IV

         To sum up, Hunstein has Article III standing to bring his claim under

   § 1692c(b). Further, because Preferred’s transmittal of Hunstein’s personal debt-

   related information to Compumail constituted a communication “in connection

   with the collection of any debt” within the meaning of § 1692c(b)’s key phrase,

   Hunstein adequately stated a claim.

         REVERSED and REMANDED.




                                           23
